Citation Nr: 1602106	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to October 13, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In this case, the Veteran's claim for a TDIU was raised in connection with his claim for an increased rating for a right shoulder disability which was adjudicated by the Board in April 2014.  The RO granted a TDIU rating effective on October 13, 2011, the date the Veteran first met the minimum scheduler requirements under 38 C.F.R. § 4.16(a).  However, as the rating period for consideration for the TDIU issue is from April 24, 2007 (the date of the increased rating claim), the Board determined that the issue of whether a TDIU rating is warranted prior to October 13, 2011, remained for consideration.

In April and December 2014, the Board remanded the claim to the RO for further development of the evidence.   


FINDING OF FACT

The Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disability alone prior to October 13, 2011.


CONCLUSION OF LAW

A TDIU prior to October 13, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June 2014 of the information and evidence needed to substantiate and complete a claim for total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording the Veteran VA examinations.  There are other medical records but they do not pertain to the determinative period for this issue.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's claim.

LAW AND ANALYSIS

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to October 13, 2011, the Veteran had the following service-connected disabilities: status post reconstruction of the right shoulder with recurrent dislocation and limitation of motion, rated as 20 percent disabling; status post reconstruction of the right shoulder with arthritis, rated as 30 percent disabling; and scar of the right shoulder, rated as 10 percent disabling.  His combined disability evaluation was 30 percent from April 2007 and 40 percent from October 2010.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) was not met. 

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As directed by the December 2014 remand, the RO submitted the Veteran's case to the Director, Compensation Service.  In a February 2015 report, the Director found that the objective evidence of record did not demonstrate that the Veteran's service-connected disabilities significantly impacted his employment and his ability to secure and maintain gainful employment in a sedentary environment.  Because the Director has addressed this issue in the first instance, the Board may consider it without prejudice to the Veteran.

A disability determination from the SSA determined the Veteran to be disabled as of January 12, 2004 due to his service-connected right shoulder disability and other nonservice-connected disorders.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed), the Board finds the SSA determination to be probative although not necessarily dispositive.  In this case, the SSA records provide evidence against the Veteran's claim because they show that he was disabled due to both his service-connected right shoulder disability as well as other nonservice-connected disabilities.

At an October 2010 VA examination, the examiner commented that that the right shoulder disability would have a significant effect on the Veteran's usual occupation due to problems with lifting and carrying, difficulty reaching, and pain.  The examiner noted that the Veteran was still undergoing post-operative physical therapy rehabilitation as a result of a December 2009 surgery was not scheduled to stop therapy until the following month.

At a November 2011 VA examination, the Veteran indicated that he worked part-time as a counselor.  He stated that he lost four weeks of work the previous year due to surgery of the right shoulder and subsequent rehabilitation.  

In April 2014, the Board remanded the claim for a VA physician to provide a retrospective opinion was to whether the Veteran's service-connected disabilities prior to October 13, 2011 precluded substantial gainful employment.

An opinion was rendered in June 2014.  The examiner noted that after  reviewing clinical findings on prior examination reports, the Veterans limited range of motion in the right shoulder and recorded weakness would preclude him from lifting his right (non-dominant) arm or doing any over the head activity as his flexion and abduction were limited to 90 degrees.  However, the examiner stated that limitations of the right shoulder would not prevent the Veteran from sedentary employment consisted with his college education and occupational experience as a counselor.  Moreover, the examiner noted that the Veteran had taken Tramadol for many years for pain management and that there was no indication that it interfered with his daily function and activities.     

In light of the evidence presented above, the Board finds that entitlement to a TDIU on an extraschedular basis prior to October 13, 2011, is not warranted.  Here, the evidence shows that, prior to October 13, 2011, the Veteran's right shoulder disability was clearly symptomatic and did impact his ability to perform certain tasks involving the use of his right shoulder but the evidence does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disability alone, in order to warrant an extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board emphasizes that it is not bound by the determination made by the Director of C&P Service. However, in the present case, the Board agrees with the determination.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply. Therefore, an extraschedular TDIU prior to October 13, 2011, is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied prior to October 13, 2011.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


